DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of the species of samples types of a saliva and/or a blood sample, as recited in claim 9, and the species of model types of a statistical inference model, as recited in claims 24-27, in the reply filed on 05 July 2022 is acknowledged.
Claims 8 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 July 2022.

Status of Claims
Claims 1-30 are pending.
Claims 8 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-7, 9-21, and 24-30 are rejected.
Claims 1, 3, 6-7, 16, 21, and 29-30 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 63/134,913 filed 07 July 2021, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 07 Jan. 2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 16 May 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received 07 Jan. 2022 are objected to for the following reasons:
the drawings fail to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
#122-1, 122i-1-1, 123-1-1-1, 123-1-1-K, 124-1-1, 122-i-1-L, 125-1, 126-1, 127-1, 128-1-1, 128-2-1, 128-3-1, 131-1, 132-1, 134-1, 138-1, 139-1-2, 139-1-3 in FIG. 1B; 
#135-wgs-bv-1, 135-wgs-bv-S, 135-wgs-cns-1, 135-wgs-cns-S, 135-ps-bv-1, 135-ps-bv-Q in FIG. 1C;
#153-e in FIG. 1D;
#306, 316 in FIG. 3
the drawings fail to comply with 37 CFR 1.84(p)(4) because reference character “314” has been used to designate both “BCL file” in FIG. 3 and “Sequence reads” in FIG. 4A. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para. [00197] recites “…(e.g., variant analysis 206)” in lines 3-4, which is a typographical error and should recite “variant analysis 208” given FIG. 2A and Applicant’s specification at para. [00252] disclose that reference character 208 refers to the variant analysis.
Para. [00254] recites “…copy number variation status of the subject 424” in lines 506. However, reference character #424 refers to “WGS component model” in FIG. 4B. Therefore, the reference to the character “424” when referring to the subject should be deleted.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 6-7, 16, 21, and 29-30 are objected to because of the following informalities:  
Claim 1 recites “A method…comprising: on a computer system having one or more processors, and memory storing one or more programs for execution by the one or more processors: A) obtaining…”, which is a grammatical error and should include a comma, rather than colon before the limitation “on a computer system…by the one or more processors” given the claimed method does not comprise “on a computer system”. Furthermore, the comma between the two items in the computer system should be deleted. Therefore the claim should recite “A method…comprising, on a computer system having one or more processors and memory storing one or more programs for execution by the one or more processors: A) obtaining…”.
Claims 1 and 29-30 recite “…C) obtaining a first mapped dataset…within a reference genome for the species of the subject…”. To clarify that the “reference genome for the species of the subject” refers to the reference genome for the species of the subject recited in “A)” of the claims, step C) should be amended to recite “…within the reference genome for the species of the subject”.
Claims 1 and 29-30 recite “…E) applying a model to…a plurality of dimensionality reduction components, thereof, thereby identifying…”, which should not include a comma between “components” and “thereof”. Instead, the claims should recite “…E) applying a model to…a plurality of dimensionality reduction components thereof, thereby identifying…”
Claim 3 recites “…a reference genome for the species of the subject”. To increase clarity that the reference genome refers to the reference genome already recited in claim 1, from which claim 3 depends, claim 3 should be amended to recite “…the reference genome for the species of the subject”.
Claims 6-7 recite “…wherein panel-targeted sequencing…”. To increase clarity that the panel-targeted sequencing refers to the panel-targeted sequencing in claim 1, the claims should be amended to recite “…wherein the panel-targeted sequencing…”.
Claim 16 recites “…wherein each respective bin in the second plurality of bins corresponds to no more than 1kb of the reference genome”. To increase clarity, claim 16 should be amended to recite “…wherein each respective bin in the second plurality of bins corresponds to no more than 1kb of the reference construct”, given claim 13, from which claim 16 depends recites each respective bin in the second plurality of bins represents a segment of the reference construct. 
Claim 21 recites “…wherein the component first model…”. To use consistent language as claim 20, from which claim 21 depends,  and increase clarity, the claim should be amended to recite “…wherein the first component model…”.
Claims 29-30 recite “…E) applying a model…., thereby identifying one or more copy number variations, as output of the model that indicate the copy number variation status of the subject”, which is a grammatical error and should include an additional comma after “as output of the model” (as currently recited in claim 1). Therefore, claims 29-30 should recite  “…E) applying a model…., thereby identifying one or more copy number variations, as output of the model, that indicate the copy….”
Appropriate correction is required.

Claim Interpretation
Claims 1 and 29-30 recite “…A) obtaining, in electronic form, a first plurality of at least 100,000 nucleic acid sequences for a first plurality of DNA molecules from a first biological sample of the subject generated by whole genome sequencing at an average sequencing depth of from 0.5X to 5X across at least 90% of a reference genome for the species of the subject; B) obtaining, in electronic form, a second plurality of at least 10,000 nucleic acid sequences for a second plurality of DNA molecules from a second biological sample of the subject generated by panel-targeted sequencing…”. The limitations regarding how the first plurality and second plurality of nucleic acid sequences were previously obtained are interpreted to be a product by process limitation that define the process in which the nucleic acid sequences were previously generated. However, a step of generating the nucleic acid sequences by performing whole genome sequencing and panel-targeted sequencing of a first plurality of DNA molecules and a second plurality of DNA molecules, respectively, is not required by the claims. See MPEP 2113.
Claims 1 and 29-30 recite “…panel-targeted sequencing”. Applicant’s specification at para. [00303], [00309], and [00319]  discloses the panel-targeted sequencing can target one or more genomic regions, one or more chromosomes, or the whole-exome. Accordingly, “panel-targeted sequencing” is interpreted to be any sequencing method that targets less than the whole genome. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-17, 20-21 and 24-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 12-13, and claims dependent therefrom, are indefinite for recitation of “…the obtaining the second mapped dataset D) further comprises determining a respective second bin value for each respective bin in a second plurality of bins, wherein: each respective bin…represents a unique segment of the reference sequence construct, each respective second bin value is a measure of the number of nucleic acid sequences in the first plurality of nucleic acid sequences that were mapped in C) to the unique segment of the reference genome corresponding to the respective bin in the first plurality of bins…”. It’s unclear if the respective second bin value is intended to be a measure of the number of nucleic acid sequences in the second plurality of nucleic acid sequences, given the claim further limits the step of “D) obtaining a second mapped dataset”, or if the claim intends to further limit step “C) obtaining a first mapped dataset” given claims 12-13 recite the respective second bin value is a measure of the number of nucleic acid sequences in the first plurality of nucleic acid sequences. Furthermore, it’s unclear if each second bin value corresponds to a bin in the second plurality of bins, as recited in lines 3 and 3-4 of claims 12-13 respectively, or if each second bin value corresponds to a bin in the first plurality of bins, as recited in lines 8-9 and 9-10 of claims 12-13 respectively. As such, the metes and bounds of the claims are unclear. For purpose of examination, the respective second bin value is interpreted to be a measure of the number of nucleic acid sequences in the second plurality of nucleic acid sequences mapped in D) to the unique segment of the reference construct corresponding to the respective bin in the second plurality of bins. To overcome the rejection, the claims can be amended accordingly.
Claims 17 and 26, and claims dependent therefrom, are indefinite for recitation of “…applying a dimensionality reduction technique to (i) all or a portion of the first mapped dataset or (ii) all or a portion of the second mapped dataset, thereby generating the plurality of dimensionality reduction components”. Claim 1, from which claims 17 and 26 depend, recite “…E) applying a model to (i) all or a portion of the first mapped dataset and (ii) all or a portion of the second mapped dataset, or a plurality of dimensionality reduction components, thereof…”. Accordingly, claim 1 recites that the plurality of dimensionality reduction components are of (i) all or a portion of the first mapped dataset and (ii) all or a portion of the second mapped dataset. However, claims 17 and 26 recite that the plurality of dimensionality reduction components are of (i) all or a portion of the first mapped dataset or (ii) all or a portion of the second mapped dataset. Therefore, it is unclear if the plurality of dimensionality reduction components are required to be generated from both the first mapped dataset and the second mapped data set, or if the plurality of dimensionality reduction components can be generated from only one of the first and second mapped datasets. Clarification is requested. For purpose of examination, the claims are interpreted to require that the dimensionality reduction components are of (i) all or a portion of the first mapped dataset and all of a portion of the second mapped dataset, consistent with independent claim 1.
Claim 20, and claims dependent therefrom, are indefinite for recitation of “…the first component model provides a first respective copy number state for a respective genomic region of the one or more respective genomic regions…”. There is insufficient antecedent basis for “the one or more respective genomic regions” because neither claim 20 or independent claim 1 recites “one or more respective genomic regions”. Accordingly, it’s unclear which one or more genomic regions, “the one or more respective genomic regions” are intended to refer to, and the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean “…provides a first respective copy number state for a respective genomic region of one or more genomic regions…”. Similarly, the following limitation regarding the second component model is interpreted to mean “…provides a second respective copy number state for the respective genomic region of the one or more genomic regions”. Clarification is requested regarding what the one or more genomic regions are “respective” to. 
Claim 21 recites “…wherein the component first model indicates the presence of a copy number variation with a sensitivity of at least 90% and a specificity of no more than 90% when applied to data from a plurality of subjects comprising…”. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: “wherein” clauses. See MPEP 2111.04 I. First, it is unclear if claim 21 intends to require applying the component first model to the plurality of subjects or if the limitation of “the component first model indicates the presence of a copy number variation with a sensitivity….” is intended to be a contingent limitation that is only required if the condition of applying the first component model is  to data from a plurality of subjects is met, but the claim does not require applying the first component model to the plurality of subjects. Furthermore, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. See MPEP 2173.05(g). In this case, the claim recites a result achieved (i.e. at least 90% sensitivity and no more 90% specificity) by applying the first component model to a plurality of subjects. It is unclear if the achieved sensitivity and specificity are an intended result of applying the first component model to the plurality of subjects, or if the achieved sensitivity and specific are intended to further limit the structure or steps of the first component model in some way other than applying the model to the plurality of subjects. If Applicant does not intend for the achieved sensitivity and specific to be an intended result of applying the first component model to the plurality of subjects, then it is further unclear what other structure and/or steps of the first component model would achieve the recited sensitivity and specificity. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to not require a step of applying the first component model to the data from the plurality of subjects, and the first component model indicating the presence of a copy number variation with the recited sensitivity and specificity is interpreted to be an intended result of applying the first component model to a plurality of subjects.
Claim 24, and claims dependent therefrom, are indefinite for recitation of “…wherein the model determines the copy number variation status of the genome of the tissue of the subject…”. There is insufficient antecedent basis for “the tissue of the subject” in the claim, because claim 1, from which claim 24 depends, recites “A)…a first biological sample of the subject” and “B)…a second biological sample of the subject”. However, claim 1 does not require that either the first or second biological sample is a tissue sample. Therefore, it’s unclear what tissue or sample of the subject, “the tissue” is intended to refer to, and the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean “…wherein the model determines the copy number variation status of the genome of the subject…”. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 recites “…wherein the component first model indicates the presence of a copy number variation with a sensitivity of at least 90% and a specificity of no more than 90% when applied to data from a plurality of subjects comprising a first cohort population that includes subjects without copy number variations at the respective genomic region and a second cohort population that includes subjects with copy number variation at the respective genomic region.”. As discussed above in the 112(b) rejection of the claim, claim 21 does not require that first component model is applied to data from the plurality of subjects, and instead recites an intended result (i.e. the claimed sensitivity and specificity) of the first component model when the model is applied to the data from the plurality of subjects, which does not have patentable weight. See MPEP 2111.04 I. (a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"). Therefore, claim 21 fails to further limit the subject matter of claim 20, from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-21, and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 29-30 being representative) is directed a method, system, and product for determining a copy number variation status. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 29-30 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
D) obtaining a second mapped dataset by a process comprising mapping the second plurality of nucleic acid sequences to positions within a reference construct for a plurality genomic regions targeted by the panel-targeted sequencing; and
E) applying a model to (i) all or a portion of the first mapped dataset and (ii) all or a portion of the second mapped dataset, or a plurality of dimensionality reduction components thereof, thereby identifying one or more copy number variations, as output of the model that indicate the copy number variation status of the subject.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of a second mapped dataset by mapping the second sequences to a reference construct for a plurality of genomic regions only requires comparing sequences to a plurality of reference sequences of any length, which can be practically performed in the mind. For example, in University of Utah Research Foundation v. Ambry Genetics the courts found claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences, can practically be performed in the human mind. See MPEP 2106.04(a)(2) III. A.  Furthermore, applying a model to all or a portion of the first and second mapped dataset, or dimensionality reduction components thereof, under the broadest reasonable interpretation of the claim involves inputting read coverage information into a linear regression model and then performing addition and multiplication to determine an output identifying one or more copy number variations, which can be practically performed in the mind aided with pen and paper. That is, other than reciting the steps are carried out by a processor in claims 29-30, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process.
Furthermore, the limitation of E) applying a model to all or a portion of both the first and second mapped datasets, or to dimensionality reduction components thereof, to identify one or more copy number variations recites a mathematical concept. A claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2) I. C. Here, the broadest reasonable interpretation of applying a model to the first and mapped datasets, or to dimensionality reduction components thereof, involves applying a linear regression model to the data to determine the copy number variation output, in light of Applicant’s specification at para. [0068], which necessarily requires performing addition and multiplication to determine the output. Therefore, this limitation amounts to a textual equivalent of performing mathematical calculations and recites a mathematical concept. See MPEP 2106.04(a)(2) I. 
Dependent claims 10-21 and 24-28 further recite an abstract idea. Dependent claim 10 further recite the mental process of determining a first bin value comprising a measure of first nucleic acid sequences mapped to each respective bin in a first plurality of bins, each respective bin representing a unique segment of the reference genome. Dependent claim 11 further recites the mental process of determining a respective copy number state for each respective bin in the first plurality of bins using the fist bin values. Dependent claims 10-11 further recite the mental process and mathematical concept of inputting the respective first bin value (claim 10) or the respective copy number state (claim 11) for the first plurality of bins into the model. Dependents claim 12-13 further recite the mental process of determining a second bin value comprising a measure of second nucleic acid sequences mapped to each respective bin in a second plurality of bins, each respective bin representing a unique segment of the reference construct. Dependent claim 13 further recites the mental process of determining a copy number state for each respective bin the second plurality of bins using the respective second bin value. Claims 12-13 further recite the mental process and mathematical concept of inputting the respective second bin value (claim 12) or the respective copy number state (claim 13) for the second plurality of bins into the model. Dependent claims 14-15 further recite the mental process of determining the second respective bin values for at least 1000 bins and bins collectively representing at least 10kb of the reference construct, respectively. Dependent claim 16 further recites the mental process of determining the second respective bin values for bins each corresponding to no more than 1kb of the reference genome. Dependent claim 17 further recites the mental process and mathematical concept of applying a dimensionality reduction technique (e.g. a principal component analysis) to all or a portion of the first mapped dataset or the second mapped dataset to generate dimensionality reduction components, and then applying the dimensionality reduction components to the model. Dependent claim 18 further recites the mental process and mathematical concept of applying the model to data representing sequencing depths in the first plurality of nucleic acid sequences for at least 10kb of the reference genome and to data representing sequencing depths in the second plurality of nucleic acid sequences for at least 10kb of the reference construct (e.g. average sequencing depths). Dependent claim 19 further recites the mental process and mathematical concept of applying a model comprising at least 500 parameters. Dependents claim 20 further recites the mental process and mathematical concept of applying a first component model providing a first respective copy number state for a respective genomic region to all or a portion of the first mapped dataset, and applying a second component model providing a second respective copy number state for the respective genomic region to all or a portion of the second mapped dataset. Dependent claim 20 further recites the mental process of accepting or not accepting the copy number variation at the respective genomic region based on analysis of the first respective copy number state and the second respective copy number state. Dependent claim 21 further recites the mental concept and mathematical concept of applying the first component model to data from a plurality of subjects comprising a first cohort population and a second cohort population, the populations including subjects without and with copy number variation at the respective genomic region, respectively. Dependent claims 24-25 further recite the mental process and mathematical concept of applying a statistical inference model, including a probabilistic network, to determine the copy number variation status of the genome of the subject. Dependent claims 26-27 further recites the mental process and mathematical concept of applying a dimensionality reduction technique, including a principal component analysis, to all or a portion of the first or second mapped dataset to generate the plurality of dimensionality reduction components, and applying the plurality of dimensionality reduction components to a Bayesian statistical inference model. Dependent claim 28 further recites the mental process and mathematical concept of applying the model to identify the one or more copy number variations as output of the model in N-dimensional space, wherein N is a positive integer of 4 or greater. Therefore, claims 1-7, 9-21, and 24-30 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 10-21 and 24-28 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 29-30 include:
A computer system comprising one or more processors and memory (claim 29); 
A non-transitory computer readable storage medium (claim 30);
A) obtaining, in electronic form, a first plurality of at least 100,000 nucleic acid sequences for a first plurality of DNA molecules from a first biological sample of the subject generated by whole genome sequencing at an average sequencing depth of from 0.5X to 5X across at least 90% of a reference genome for the species of the subject (i.e. receiving data);
B) obtaining, in electronic form, a second plurality of at least 10,000 nucleic acid sequences for a second plurality of DNA molecules from a second biological sample of the subject generated by panel-targeted sequencing (i.e. receiving data); and
C) obtaining a first mapped dataset by a process comprising mapping the first plurality of nucleic acid sequences to positions within a reference genome for the species of the subject.	
The additional elements of claims 2-7 and 9 include:
wherein the first plurality of at least 100,000 nucleic acid sequences is at least 1,000,000 sequence reads (claim 2);
wherein the first plurality of at least 100,000 nucleic acid sequences collectively provides an average sequencing depth of from 2X to 3X across at least 90% of the reference genome for the species of the subject (claim 3);
wherein the second plurality of at least 10,000 nucleic acid sequences is at least 100,000 sequence reads (claim 4);
wherein the second plurality of at least 10,000 nucleic acid sequences collectively provides an average sequence depth of at least 40X across the genomic regions targeted by the panel-targeted sequencing (claim 5);
wherein the panel-targeted sequencing targets at last 25 genes (claim 6);
wherein the panel-targeted sequencing is whole exome sequencing (claim 7); and
wherein the first biological sample and the second biological sample are independently selected from a saliva sample and a blood sample (claim 9).
The additional elements of claims 1 and 29-30 of a one or more processors, memory, a non-transitory computer readable storage medium, and receiving data are generic computer components and/or processes. Furthermore, the additional elements of claims 2-7 and 9 serve to further limit the sequencing information being received electronically in steps A) and B) of independent claim 1 (i.e. receiving data). The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Furthermore, the additional element of obtaining a first mapped dataset by mapping the first plurality of nucleic acid sequences to the reference genome only serves to collect alignment information for use by the abstract idea (e.g. to be input into the model), which is insignificant extra-solution activity. Therefore, the additional element is not sufficient to amount to significantly more than the recited judicial exception.  See MPEP 2106.05(g).
Therefore, the additionally recited elements invoke computers as a tool to perform an existing process and/or amounts to insignificant extra-solution activity, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-7, 9-21, and 24-30 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception for the following reasons. Claims 10-21 and 24-28 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 29-30 include:
A computer system comprising one or more processors and memory (claim 29); 
A non-transitory computer readable storage medium (claim 30);
A) obtaining, in electronic form, a first plurality of at least 100,000 nucleic acid sequences for a first plurality of DNA molecules from a first biological sample of the subject generated by whole genome sequencing at an average sequencing depth of from 0.5X to 5X across at least 90% of a reference genome for the species of the subject (i.e. receiving data);
B) obtaining, in electronic form, a second plurality of at least 10,000 nucleic acid sequences for a second plurality of DNA molecules from a second biological sample of the subject generated by panel-targeted sequencing (i.e. receiving data); and
C) obtaining a first mapped dataset by a process comprising mapping the first plurality of nucleic acid sequences to positions within a reference genome for the species of the subject.	
The additional elements of claims 2-7 and 9 include:
wherein the first plurality of at least 100,000 nucleic acid sequences is at least 1,000,000 sequence reads (claim 2);
wherein the first plurality of at least 100,000 nucleic acid sequences collectively provides an average sequencing depth of from 2X to 3X across at least 90% of the reference genome for the species of the subject (claim 3);
wherein the second plurality of at least 10,000 nucleic acid sequences is at least 100,000 sequence reads (claim 4);
wherein the second plurality of at least 10,000 nucleic acid sequences collectively provides an average sequence depth of at least 40X across the genomic regions targeted by the panel-targeted sequencing (claim 5);
wherein the panel-targeted sequencing targets at last 25 genes (claim 6);
wherein the panel-targeted sequencing is whole exome sequencing (claim 7); and
wherein the first biological sample and the second biological sample are independently selected from a saliva sample and a blood sample (claim 9).
The additional elements of claims 1 and 29-30 of a one or more processors, memory, a non-transitory computer readable storage medium, and receiving data are conventional computer components and/or processes. Furthermore, the additional elements of claims 2-7 and 9 serve to further limit the sequencing information being received electronically in steps A) and B) of independent claim 1 (i.e. receiving data). The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).	
Furthermore, the additional element of mapping a first plurality of sequencing reads to positions within a reference genome is well-understood, routine, and conventional. This position is supported by Applicant’s specification at para. [00114], which discloses many algorithms for aligning sequencing data to a reference construct, including a reference genome, are known in the art. Applicant’s specification at para. [00114] further discloses these alignment algorithms import raw or pre-processed sequencing reads in computer file formats. Accordingly, the combination of mapping sequencing reads to a reference genome, computer components, and receiving data is well-understood, routine, and conventional.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-10, 12, 18, 24-25, and 29-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harris et al. (US 2015/0066824 A1), as evidenced by Ghahramani (An Introduction to Hidden Markov Models and Bayesian Network, 2001, International Journal of Pattern Recognition and Artificial Intelligence, 15(1), pg. 9-42).
Regarding claim 1, Harris et al. discloses a method for determining a copy number variation status of a human subject (Abstract; [0009]; [0197]), which is performed computer system comprising a central processor and memory ([0147]; FIG. 1, processor #105, memory #110).
Regarding claim 29¸ Harris et al. discloses a computer system comprising a central processor in communication with (i.e. addressable by) a memory programmed to implement the method for determining a copy number variation status of a human subject (i.e. storing a program for execution by the processor) ([0147]; FIG. 1, processor #105, memory #110; Abstract; [0009]).
Regarding claim 30, Harris et al. discloses the method for determining a copy number variation status of a human subject (Abstract; [0009]) can be embodied in a non-transitory computer-readable medium that performs the method when executed by a computer system ([0151]).
Regarding claims 1 and 29-30¸ Harris et al. discloses the method for determining a copy number variation status of a human subject (Abstract; [0009]; [0197]) comprises the following steps:
Harris et al. discloses receiving, by the computer system (i.e. in electronic form) ([0147]), a first plurality of sequences for a first plurality of DNA molecules from a first biological sample of the subject ([0005], receive untargeted sequencing data from first nucleic acid sample; [0031], nucleic acids include DNA), wherein the first plurality of sequences is generated by whole genome sequencing (WGS) of an average sequencing depth of 1X across 99% of the reference genome ([0009; [0056], WGS covers 99.99% of genome; [0085]). Harris et al. further shows the first plurality of sequences comprises at least 100,000 nucleic acid reads (i.e. sequences) ([0098]; [0100]).
Harris et al. discloses receiving, by the computer system (i.e. in electronic form) ([0147]), a second plurality of sequencing data for a second nucleic acid sample of the subject generated by panel-targeted sequencing ([0005]; [0031]), wherein the second plurality of sequencing data comprises at least 10,000 nucleic acid sequences ([0068]).
Harris et al. discloses aligning (i.e. mapping) the first plurality of nucleic acid sequences to positions within a first reference sequence from a human (i.e. mapping to positions within a reference sequencing of the same species as the subject) ([0007]). Harris et al. further discloses copy number variations are detected over the entire genome and the coverage of the first sequencing data can be 99.9999% of the whole genome (i.e. the sequencing data maps to 99.9% of the whole genome) ([0085]; [0340]), which shows the first reference sequence can be a reference genome.
Harris et al. discloses aligning (i.e. mapping) the second plurality of nucleic acid sequences to positions within a second reference sequence (i.e. a reference construct), including a reference genome ([0010], first and second reference sequences can be the same; [0340], reference sequence can be a reference genome), which includes the plurality of genomic regions targeted by the panel-targeted sequencing.
Harris et al. discloses applying a model to a combined dataset comprising the first and second mapped datasets to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], e.g. output generated by statistical model; [0071]; [0337]; [0340]-[0341], copy number variations detected using model applied to whole-genome and targeted/whole-exome sequencing data). 
Regarding claim 2, Harris et al. discloses the whole-genome sequencing may comprise at least 10,000,000 sequencing reads ([0098];[0100]).
Regarding claim 3¸ Harris et al. discloses the whole-genome sequencing data (i.e. the first plurality of at least 100,000 nucleic acid sequences) can provide a sequencing depth of 2X or 3X across the genome of the subject ([0061], WGS data can comprise second or third reads; [0332] and FIG. 4, e.g. “single read” WGS refers to 1X sequencing depth)
Regarding claim 4, Harris et al. discloses the second plurality of at least 10,000 nucleic acid sequences includes at least 100,000 sequence reads ([0068]).
Regarding claim 6, Harris et al. discloses the panel-targeted sequencing is whole exome sequencing, which includes at least 25 genes ([0011]; [0048]; [0050], targeted sequencing data can include information of at least 25 genes).
Regarding claim 7, Harris et al. discloses the panel-targeted sequencing is whole exome sequencing ([0011]; [0048]).
Regarding claim 9, Harris et al. discloses the first and second biological samples may be a blood or saliva sample ([0199]), and that the first and second samples can be different samples (i.e. the first and second samples are independently selected) ([0006]).
Regarding claim 10¸ Harris et al. discloses, for the whole-genome sequencing data (i.e. the first mapped dataset), measuring the number of sequence reads mapped to each of a plurality of genomic bins representing unique genome segments of the reference genome (i.e. determining a respective bin value for each of a plurality of bins that represent a measure of the number of sequences mapped to the unique segment of the reference genome) ([0059]; FIG. 5, e.g. bins are non-overlapping). Harris et al. further discloses using the measured counts per bin (i.e. the first respective bin values) of the whole-genome sequencing data in the model to detect copy number ([0332]-[0334]; [0340], e.g. hidden markov model uses read bin counts in whole genome sequencing data to predict copy number).
Regarding claim 12, Harris et al. discloses, for the targeted sequencing data (i.e. the second mapped dataset), measuring the number of sequence reads mapped to each of a plurality of genomic bins representing unique segments of the reference construct (.e. determining a  second respective bin value for each of a plurality of bins that represent a measure of the number of sequences mapped to the unique segment of the reference construct) ([0059], e.g. targeted-specific sequencing data assigned into bins; FIG. 5, e.g. bins are non-overlapping). Harris et al. further discloses using the measured counts per bin (i.e. the second respective bin values) of the targeted sequencing data in the model to detect copy number ([0332]-[0334]; [0340], e.g. hidden markov model uses read bin counts of whole exome/targeted sequencing data to predict copy number).
Regarding claim 18, Harris et al. discloses the first mapped dataset represents a number of sequence reads mapped to each of a plurality of 10k bins ([0059]), which shows the first mapped dataset collectively represents sequencing depths (i.e. the number of mapped reads) for at least 10kb of the reference genome. Harris et al. further discloses the second mapped dataset represents a number of sequence reads mapped to each of a plurality of 10k bins ([0059]), which shows the second mapped dataset collectively represents sequencing depths (i.e. the number of mapped reads) for at least 10kb of the reference construct.
Regarding claim 24, Harris et al. discloses the model determines copy number variation status of the entire genome through a hidden markov model (i.e. through statistical inference) ([0010]; [0337]; [00340]).
Regarding claim 25, Harris et al. discloses the model comprises a hidden markov model (([0010]; [0337]; [00340]), which is a type of probabilistic network, as evidenced by Ghahramani. Ghahramani discloses that hidden markov models are a particular kind of Bayesian (i.e. probabilistic) network (pg. 1, para. 1, second bullet). Accordingly, Harris et al. discloses the model comprises a probabilistic network.
Therefore, Harris et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2015/0066824 A1) in view of Fromer et al. (Discovery and Statistical Genotyping of Copy-Number Variation from Whole-Exome Sequencing Depth, 2012, The American Journal of Human Genetics, 91, pg. 597-607).
Regarding claim 5, Harris et al. discloses a method for determining a copy number variation status of a human subject (Abstract; [0009]; [0197]), which is performed computer system comprising a central processor and memory ([0147]; FIG. 1, processor #105, memory #110), comprising the following steps:
Harris et al. discloses receiving a first plurality of sequences for a first plurality of DNA molecules from a first biological sample of the subject ([0005], receive untargeted sequencing data from first nucleic acid sample; [0031], nucleic acids include DNA), wherein the first plurality of sequences is generated by whole genome sequencing (WGS) of an average sequencing depth of 1X across 99% of the reference genome ([0009; [0056], WGS covers 99.99% of genome; [0085]). Harris et al. further shows the first plurality of sequences comprises at least 100,000 nucleic acid reads (i.e. sequences) ([0098]; [0100]).
Harris et al. discloses receiving a second plurality of sequencing data for a second nucleic acid sample of the subject generated by panel-targeted sequencing ([0005]; [0031]), wherein the second plurality of sequencing data comprises at least 10,000 nucleic acid sequences ([0068]).
Harris et al. discloses aligning (i.e. mapping) the first plurality of nucleic acid sequences to positions within a first reference sequence from a human (i.e. mapping to positions within a reference genome of the same species as the subject) ([0007]). Harris et al. further discloses copy number variations are detected over the entire genome and the coverage of the first sequencing data can be 99.9999% of the whole genome ([0085]; [0340]), which shows the first reference sequence can include a reference genome.
Harris et al. discloses aligning (i.e. mapping) the second plurality of nucleic acid sequences to positions within a second reference sequence (i.e. a reference construct), including a reference genome ([0010], first and second reference sequences can be the same;[0340], reference sequence can be a reference genome), which includes the plurality of genomic regions targeted by the panel-targeted sequencing.
Harris et al. discloses applying a model to a combined dataset comprising the first and second mapped datasets to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], output generated by statistical model; [0071]; [0337]; [0340]-[0341], copy number variations detected using model applied to whole-genome and targeted/whole-exome sequencing data). 
Further regarding claim 5, Harris et al. does not disclose the second plurality of at least 10,000 nucleic acid sequences collectively provides an average sequencing depth of at least 40X across the genomic regions targeted by the panel-targeted sequencing. However, Harris et al. discloses the panel-targeted sequencing can include whole-exome sequencing data ([0011]; [0048]). Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention as shown by Fromer et al.
Regarding claim 5, Fromer et al. discloses a method for detecting copy number variations using whole-exome sequencing data (i.e. panel-targeted sequencing data) (Abstract), which includes using whole-exome sequencing data of an average sequencing depth of 100X (i.e. at least 40X) across the exome (pg. 606, col. 1, para. 2). Fromer et al. further discloses a higher read depth of at least 50X for whole-exome sequencing data provides a dynamic range of read-depth signals, rather than discrete all-or-none values, allowing for decreases and increases in signal to be assigned to underlying deletions and duplications, respectively (pg. 606, col. 1, para. 2). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the panel-targeted sequencing data of Harris et al. to provide an average sequencing depth of at least 50X (i.e. at least 40X) across the genomic regions targeted by the panel-targeted sequencing, as shown by Fromer et al. (pg. 606, col. 1, para. 2). One of ordinary skill in the art would have been motivated to combine the methods of Harris et al. and Fromer et al. in order to more provide a dynamic range of read-depth signals and thus, more accurately assign underlying deletions and duplications in the sequencing data, as shown by Fromer et al. (pg. 606, col. 1, para. 1). This modification would have had a reasonable expectation of success because Harris et al. also discloses using whole-exome targeted sequencing data to detect copy number variation (Abstract; [0009]), such that the whole-exome sequencing depth of Fromer et al. would be applicable to the method of Harris et al.
Therefore, the invention is prima facie obvious.

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2015/0066824 A1) in view of Talevich et al. (CNVkit: Genome-Wide Copy Number Detection and Visualization from Targeted DNA Sequencing, 2016, PLoS Computational Biology, pg. 1-18).
Regarding claims 11 and 13-16, Harris et al. discloses a method for determining a copy number variation status of a human subject (Abstract; [0009]; [0197]), which is performed computer system comprising a central processor and memory ([0147]; FIG. 1, processor #105, memory #110), comprising the following steps:
Harris et al. discloses receiving a first plurality of sequences for a first plurality of DNA molecules from a first biological sample of the subject ([0005], receive untargeted sequencing data from first nucleic acid sample; [0031], nucleic acids include DNA), wherein the first plurality of sequences is generated by whole genome sequencing (WGS) of an average sequencing depth of 1X across 99% of the reference genome ([0009; [0056], WGS covers 99.99% of genome; [0085]). Harris et al. further shows the first plurality of sequences comprises at least 100,000 nucleic acid reads (i.e. sequences) ([0098]; [0100]).
Harris et al. discloses receiving a second plurality of sequencing data for a second nucleic acid sample of the subject generated by panel-targeted sequencing ([0005]; [0031]), wherein the second plurality of sequencing data comprises at least 10,000 nucleic acid sequences ([0068]).
Harris et al. discloses aligning (i.e. mapping) the first plurality of nucleic acid sequences to positions within a first reference sequence from a human (i.e. mapping to positions within a reference genome of the same species as the subject) ([0007]). Harris et al. further discloses copy number variations are detected over the entire genome and the coverage of the first sequencing data can be 99.9999% of the whole genome ([0085]; [0340]), which shows the first reference sequence can include a reference genome.
Harris et al. discloses aligning (i.e. mapping) the second plurality of nucleic acid sequences to positions within a second reference sequence (i.e. a reference construct), including a reference genome ([0010], first and second reference sequences can be the same;[0340], reference sequence can be a reference genome), which includes the plurality of genomic regions targeted by the panel-targeted sequencing.
Harris et al. discloses applying a model to a combined dataset comprising the first and second mapped datasets to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], output generated by statistical model; [0071]; [0337]; [0340]-[0341], copy number variations detected using model applied to whole-genome and targeted/whole-exome sequencing data). 
Further regarding claim 11, Harris et al. discloses, for the whole-genome sequencing data (i.e. the first mapped dataset), measuring the number of sequence reads mapped to each of a plurality of genomic bins representing unique genome segments of the reference genome (i.e. determining a respective bin value for each of a plurality of bins that represent a measure of the number of sequences mapped to the unique segment of the reference genome) ([0059]; FIG. 5, e.g. bins are non-overlapping). 
Further regarding claim 13, Harris et al. discloses, for the targeted sequencing data (i.e. the second mapped dataset), measuring the number of sequence reads mapped to each of a plurality of genomic bins representing unique segments of the reference construct (.e. determining a  second respective bin value for each of a plurality of bins that represent a measure of the number of sequences mapped to the unique segment of the reference construct) ([0059], e.g. targeted-specific sequencing data assigned into bins; FIG. 5, e.g. bins are non-overlapping). 
Further regarding claim 14, Harris et al. discloses the number of bins can include 1000 bins ([0059], can include 1kb bins; FIG. 5, e.g. 1kb bins provide 1000 bins).
Further regarding claim 15, Harris et al. discloses the bins can include 1000, 1 kb bins ([0059]; FIG. 5), such that the second plurality of bins collectively represents more than 10kb of the reference construct.
Further regarding claim 16, Harris et al. discloses the bins can be 1 kb bins (i.e. each respective bin corresponds to no more than 1kb of the reference construct ([0059]; FIG. 5).

Harris et al. does not disclose the following limitations:
Regarding claim 11, Harris et al. does not disclose determining a respective copy number state for each respective bin in the first plurality of bins using the respective first bin value for the respective bin; and the all or the portion of the first mapped dataset inputted into the model in E) comprises the respective copy number state for each respective bin in the first plurality of bins.
Regarding claim 13, Harris et al. does not disclose determining a respective copy number state for each respective bin in the second plurality of bins using the respective second bin value for the respective bin; and the all or the portion of the second mapped dataset inputted into the model in E) comprises the respective copy number state for each respective bin in the second plurality of bins.
However, Harris et al. discloses using a combination of untargeted, low-coverage whole-genome sequencing data and target-specific sequencing data (e.g. whole-exome/targeted sequencing data) to detect copy number variations (Abstract; [0009]; [0337]). Furthermore, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Talevich et al. 
Regarding claims 11 and 13, Talevich et al. discloses a method for genome-wide copy number detection using targeted reads and nonspecifically captured off-target reads within targeted DNA sequencing data (Abstract), which comprises determining coverages in both off-target bins and on-target bins (i.e. determining first and second respective values for a first and second plurality of bins) and estimating a copy number ratio using the target and off-target bins (i.e. copy number states for each first and second bin using the respective first and second bin values) (Figure 1, pg. 3, para. 1). Talevich et al. further discloses inputting the copy number ratios (i.e. the copy number states) into a model to predict one or more copy number variations in a subject (Figure 1; pg. 7, para. 4-5). Talevich et al. further discloses the off-target reads provide a very low-coverage sequencing of the whole-genome (pg. 2, para. 2). Last, Talevich et al. discloses that both on- and off-target reads can be combined to provide highly accurate and reliable copy number estimates genome-wide (pg. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Harris et al. to have determined a copy number state using the first and second respective bin values (e.g. the off-target and on-target bin coverages, respectively) and then inputted the copy number states of the first and second plurality of bins into the model to determine one or more copy number variations, as shown by Talevich et al. (Figure 1; pg. 3, para. 1; pg. 7, para. 4-5). One of ordinary skill in the art would have been motivated to combine the methods of Harris et al. and Talevich et al. in order to provide genome-wide highly accurate and reliable copy number estimates, as shown by Talevich et al. (pg. 2, para. 3). This modification would have had a reasonable expectation of success because Harris et al. discloses using a combination of untargeted, low coverage whole-genome sequencing data and target-specific sequencing data (e.g. whole-exome/targeted sequencing data) to detect copy number variations (Abstract; [0009]; [0337]), while Talevich et al. discloses using off-target reads representing low-coverage sequencing of the whole genome in combination with targeted reads to estimate copy number (pg. 2, para. 3; Figure 1). Therefore, the method of Talevich et al. would be applicable to the low coverage whole-genome sequencing data and targeted sequencing data of Harris et al. 
Therefore, the invention is prima facie obvious.

Claims 17, 19-21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2015/0066824 A1) in view of Lachlan et al. (An exome sequencing pipeline for identifying and genotyping common CNVs associated with disease with application to psoriasis, 2012, ECCB, 28, pg. i370-i374), as evidenced by Ghahramani (An Introduction to Hidden Markov Models and Bayesian Network, 2001, International Journal of Pattern Recognition and Artificial Intelligence, 15(1), pg. 9-42) and Haugh 2017 (Machine Learning for OR & FE: Hidden Markov Models, 2017, Columbia University, pg. 1-34; Pub. Date: 2017, Wayback Machine).
Regarding claims 17, 19-21 and 26-28, Harris et al. discloses a method for determining a copy number variation status of a human subject (Abstract; [0009]; [0197]), which is performed computer system comprising a central processor and memory ([0147]; FIG. 1, processor #105, memory #110), comprising the following steps:
Harris et al. discloses receiving a first plurality of sequences for a first plurality of DNA molecules from a first biological sample of the subject ([0005], receive untargeted sequencing data from first nucleic acid sample; [0031], nucleic acids include DNA), wherein the first plurality of sequences is generated by whole genome sequencing (WGS) of an average sequencing depth of 1X across 99% of the reference genome ([0009; [0056], WGS covers 99.99% of genome; [0085]). Harris et al. further shows the first plurality of sequences comprises at least 100,000 nucleic acid reads (i.e. sequences) ([0098]; [0100]).
Harris et al. discloses receiving a second plurality of sequencing data for a second nucleic acid sample of the subject generated by panel-targeted sequencing ([0005]; [0031]), wherein the second plurality of sequencing data comprises at least 10,000 nucleic acid sequences ([0068]).
Harris et al. discloses aligning (i.e. mapping) the first plurality of nucleic acid sequences to positions within a first reference sequence from a human (i.e. mapping to positions within a reference genome of the same species as the subject) ([0007]). Harris et al. further discloses copy number variations are detected over the entire genome and the coverage of the first sequencing data can be 99.9999% of the whole genome ([0085]; [0340]), which shows the first reference sequence can include a reference genome.
Harris et al. discloses aligning (i.e. mapping) the second plurality of nucleic acid sequences to positions within a second reference sequence (i.e. a reference construct), including a reference genome ([0010], first and second reference sequences can be the same;[0340], reference sequence can be a reference genome), which includes the plurality of genomic regions targeted by the panel-targeted sequencing.
Harris et al. discloses applying a hidden markov model to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], output generated by statistical model; [0071]; [0337]; [0340]-[0341]). 
Further regarding claim 20, Harris et al. discloses the output of the model can comprise an analysis of the untargeted whole-sequencing data, and the output  further comprises an analysis of the targeted sequencing data (i.e. the data can be processed separately) ([016]; [0079]), and that each of the analyses can be performed with the aid of one or more statistical models ([0010]). This shows the model comprises a first component and a second component model. The steps of the first and second component model providing a first and second respective copy number state upon input of the all or a portion of the first and second mapped datasets, respectively, is not required within the metes and bounds of the claim because claim 20 recites that the model is applied to the all or a portion of the first and second mapped datasets or a plurality of dimensionality reduction components thereof. The embodiment wherein the model is applied to the plurality of dimensionality reduction components thereof is being examined herein, and therefore the input of the all or a portion of the first and second mapped datasets into the models is not required. Furthermore, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Therefore the limitations pertaining to accepting or rejecting the copy number variation at the respective region are not required under the broadest reasonable interpretation of the claim because the condition precedent of the first and second components providing the first and second respective copy number states are not required, as discussed above. 
Further regarding claim 21, claim 21 fails to further limit the subject matter of claim 20 as discussed above in the rejection of the claim under 35 U.S. 112(b). Therefore, the claim is rejected for the same reasons discussed for claim 20. 
Further regarding claim 26, Harris et al. discloses the model for predicting copy number variation is a hidden markov model  (i.e. a statistical inference model) ([0071]; [0337]; [0340]-[0341]).
Further regarding claim 27, Harris et al. discloses the model is a hidden markov model ([0071]; [0337]; [0340]-[0341]), which is a Bayesian model as evidenced by Ghahramani. Ghahramani discloses that hidden markov models are a particular kind of Bayesian network (i.e. a Bayesian model) (pg. 1, para. 1, second bullet). Accordingly, Harris et al. discloses the model comprises a Bayesian model

Harris et al. does not disclose the following limitations:
Regarding claims 17, 19-20, and 26-28, Harris et al. does not disclose applying the model to a plurality of dimensionality reduction components of the first and second mapped datasets, thereby identifying one or more copy number variations as output of the model, that indicate the copy number variation status of the subject. 
Further regarding claims 17 and 26, Harris et al. does not disclose applying a dimensionality reduction technique to (i) all or a portion of the first mapped data set and (ii) all or a portion of the second mapped data sets, thereby generating the plurality of dimensionality reduction components. 
Further regarding claim 19, Harris et al. does not disclose the model comprises at least 500 parameters.
Further regarding claim 27¸ Harris et al. does not disclose the dimensionality reduction technique is a principal component analysis (PCA). 
Further regarding claim 28, Harris et al. does not disclose the model processed the plurality of dimensionality reduction components in N-dimensional space in the applying of the model, where N is a positive integer of 4 or greater. 
However, Harris et al. discloses applying a hidden markov model to a combined dataset comprising the first and second mapped datasets to identify one or more copy number variations indicating the copy number variation status of the subject ([0010], output generated by statistical model; [0071]; [0337]; [0340]-[0341], copy number variations detected using model applied to whole-genome and whole-exome sequencing data). Harris et al. further discloses the first and second mapped datasets can include read counts within genomic bins, and the number of genomic bins can include 1000 bins ([0059]; [0337]; [0340]). Harris et al. further discloses that methods that reduce a number of variables such as a principal component analysis (PCA) can be used in the analysis of the data ([0082]), suggesting the application of PCA to the first and second mapped datasets.
Furthermore, the above limitations were known in the art, before the effective filing date of the claimed invention, as shown by Lachlan et al.
Regarding claims 17, 19-20, and 26-28, Lachlan et al. discloses a method for identifying copy number variations in a DNA sample of a subject (Abstract), which comprises performing principal component analysis on read depth information for each region of N genomic regions (i.e. each bin of a plurality of bins) to calculate the first 50 components (i.e. dimensionality reduction components) (pg. i371, col. 1, para. 7). Lachlan et al. further discloses projecting the first 40 principal components, and modeling the absolute copy numbers of the sample by applying a hidden markov model to the first 40 principal components (i.e. the model is applied in 40-dimensional space), as recited in claim 28 (pg. i371, col. 2, para. 3-5; Figure 1; Table 3). 
Further regarding claim 19, Lachlan et al. further discloses the hidden markov model uses a different emission distribution per hidden copy number genotype per 100-bp window to model the normalized read depths determined by PCA (pg. i371, col. 2, para. 5-6). Given Harris et al. discloses the number of genomic bins can include 1000 bins ([0059]), the hidden markov applied to read depth data of 1000 bins would necessarily comprise at least 1000 parameters (i.e. at least 500 parameters), as evidenced by Haugh. Haugh discloses a hidden markov model is defined by its emission distribution (pg. 5), and that a parameter Bij for the emission distribution is estimated. Accordingly, the hidden markov model generating an emission distribution per copy number state and per 100 bp window, for 1000 windows, would result in a hidden markov model comprising at least 1000 parameters (e.g. at least one per window). 
Regarding claims 17, 19-20, and 26-28, Lachlan et al. further discloses that principal components correct for read-depth biases from sequencing data (pg. i373, col. 1, para. 2), and that the principal component algorithm has a very low memory footprint and is highly computationally efficient (pg. i371, col. 1, para. 7).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Harris et al to have applied a principal component analysis to the whole-genome and targeted sequencing data of Harris et al. (i.e. the first and second mapped datasets) to generate a plurality of dimensionality reduction components thereof, and then applied a hidden markov model to the top 40 dimensionality reduction components by generating an emission distribution per copy number state and genomic bin, to estimate a copy number variation status of the subject, according to the method of Lachlan et al. (pg. i371, col. 1, para. 7 and col. 2, para. 3-6; Figure 1), resulting in an application of a hidden markov model with greater than 500 parameters in greater than 4-dimensional space, as discussed above. One of ordinary skill in the art would have been motivated to combine the methods of Harris et al. and Lachlan et al. in order to correct for read-depth biases in the sequencing data using a highly computationally efficient algorithm before predicting copy number variations, as disclosed by Lachlan et al. (pg. i371, col. 1, para. 7; pg. i373, col. 1, para. 2). This modification would have had a reasonable expectation of success because both Lachlan et al. and Harris et al. analyze sequencing depth information in genomic bins, and Harris et al. shows using a hidden markov model to predict copy number (FIG. 4; [0340]) and that a principal component analysis can be used to analyze the sequencing data ([0082]) , such that the method of Lachlan et al. is applicable to the sequencing data of Harris et al. 
Therefore, the invention is prima facie obvious.
 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan et al. (Combining targeted sequencing and ultra-low pass WGS for accurate SCNA detection on tumor sample of biased aneuploidy [abstract 5459], 2020, Cancer Res, 80(16 Suppl), pg. 1-4).
Yan et al. discloses a method for detecting somatic copy number alterations by combining targeted sequencing data with ultra-low pass whole genome sequencing, including binning genomic regions, determining read depths for each bin, and determining copy numbers from using read depths for the bins (pg. 1, para. 1-2).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631